         Case 1:20-cv-10035-MBB Document 28 Filed 10/23/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSSETS
__________________________________________
                                           )
Conservation Law Foundation, Inc.,         )
                                           )
       Plaintiff,                          )
                                           )
                                           )
v.                                         )    Civil Action No.
                                           )    1:20-CV-10035-MBB
                                           )
Paul Revere Transportation, LLC et al.,    )
                                           )
       Defendants.                         )
__________________________________________)

                NOTICE OF WITHDRAWAL AS PLAINTIFF’S COUNSEL
                           BY ALYSSA RAYMAN-READ

       I respectfully notice my withdrawal as counsel for Plaintiff Conservation Law
Foundation, Inc. (“CLF”) in the above-captioned matter for good cause. I am leaving CLF’s
employ as of October 30, 2020. Pursuant to LR 83.5.2(c), notice of withdrawal is appropriate
because Caitlin S. Peale Sloan and Chelsea E. Kendall of Conservation Law Foundation, Inc.
will continue to represent CLF in this matter.


Date: October 23, 2020                       Respectfully submitted,


                                             CONSERVATION LAW FOUNDATION, INC.,
                                             By its attorney:


                                             /s/ Alyssa Rayman-Read
                                             Alyssa Rayman-Read, Esq.
                                             Conservation Law Foundation
                                             62 Summer Street
                                             Boston, MA 02110
                                             617-850-1704
                                             arayman-read@clf.org
         Case 1:20-cv-10035-MBB Document 28 Filed 10/23/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE


       I hereby certify that on October 23, 2020, the foregoing Notice of Withdrawal was filed
through the Court’s electronic filing system (“ECF”), by which means a copy of the filing will be
sent electronically to all parties registered with the ECF system.


                                              /s/ Alyssa Rayman-Read
                                              Alyssa Rayman-Read, Esq.
                                              Conservation Law Foundation
                                              62 Summer Street
                                              Boston, MA 02110
                                              617-850-1704
                                              arayman-read@clf.org
